 



EXHIBIT 10.1
[PROSIDION LIMITED LETTERHEAD]
Dr Daryl Granner
Vanderbilt University Medical Centre
707 Light Hall
Nashville
Tennessee 37232
USA
10 January 2007
Dear Sirs
Scientific Advisory Board and Consulting Agreement, dated as of 10th
February 2006 between Prosidion Limited and Dr Daryl Granner (the “Agreement”)
This letter will serve as notice of our desire to renew the term of the
Agreement for an additional twelve-month period, through to 31st December 2007.
All other terms and conditions of the Agreement will remain in full force and
effect.
Please indicate your agreement to the foregoing by having both copies of this
letter signed by an authorized representative of your company and returning one
original, fully signed copy for the attention of Sian Bishop, General Counsel to
the address listed above.
SIGNED for and on behalf of:
PROSIDION LIMITED

              By:   /s/ Anker Lundemose              
 
      (Signature)     Anker Lundemose          
 
      (Name Printed)     January 25, 2007          
 
      (Date)    
 
            ACCEPTED AND AGREED:     DR DARYL GRANNER       By:   /s/ Daryl K.
Granner              
 
      (Signature)     Daryl K. Granner          
 
      (Name Printed)     January 25, 2007          
 
      (Date)    

